Citation Nr: 0102238	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which determined that the veteran had 
not submitted sufficient new and material evidence with which 
to reopen his claim of entitlement to service connection for 
paranoid schizophrenia.  The veteran submitted a timely 
notice of disagreement and perfected a substantive appeal.

By rating action dated in May 1999, the RO determined that 
sufficient new and material evidence had been submitted with 
which to reopen the veteran's claim of entitlement to service 
connection for schizoid personality/schizoaffective disorder.  
The RO went on to deny the claim on the merits.  In February 
2000, the veteran testified at a videoconference hearing at 
which the undersigned Board Member presided.


FINDING OF FACT

The veteran's currently diagnosed schizophrenia was initially 
manifested during his period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during the 
veteran's period of active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  In essence, he contends 
that the disability had its inception during his period of 
active service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the claim and render a 
decision.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

In January 1970 the veteran was apparently involved in a 
fight.  Because the veteran was said to be having difficulty 
relating to the Army environment, he was directed to undergo 
a psychiatric evaluation in June 1970.  The evaluation 
provided a diagnosis of paranoid personality, chronic, 
moderate, manifested by excessive use of projection and 
denial, strong feelings of persecution and poor interpersonal 
relations.   A second psychiatric evaluation, also dated in 
June 1970, provided a diagnosis of paranoid personality, 
chronic, moderate, manifested by inability to relate to 
authority and marked feelings of paranoia.  The examiner 
concluded that it was strongly felt the veteran should be 
separated from service "as unsuitable, to prevent him from 
decompensating into paranoid schizophrenia - a distinct 
possibility if he remains in service."  The veteran was 
separated from service in July 1970.

In August 1970, the veteran submitted a claim for entitlement 
to service connection for a nervous disorder.  A VA 
outpatient treatment record dated in August 1970 shows that 
the veteran reported symptoms which included not being able 
to tolerate noises, stomach distress, restlessness, insomnia, 
and that he would cry easily.  He denied hallucinations or 
delusions.  A diagnosis was not provided.

The veteran was hospitalized in October 1978 with a diagnosis 
of paranoid personality.  In March 1980 and April 1984 he was 
hospitalized with a diagnosis which included chronic paranoid 
schizophrenia.  A letter from S. M. K., Ph.D., dated in 
August 1982 shows that the veteran was said to be seen for 
counseling once every few months for the past two years, and 
that he was in need of more intensive therapy.  In February 
1986 he was hospitalized with a diagnosis of schizophrenia, 
schizoaffective type, in remission.  

The evidence of record shows that the veteran has been 
treated regularly for symptoms associated with chronic 
schizophrenia (later referred to as schizophrenia-affective 
disorder) from 1986 to the present.

A VA examination report by M. A., M.D., dated in April 1999 
shows a diagnosis of schizophrenia-affective disorder, which 
the examiner noted was a maturation of the diagnosis of 
paranoid personality disorder that was made during service.  
The examiner opined that the veteran's disability did not 
include PTSD.

VA psychology evaluation reports by J. M. F., Ph.D., dated in 
February 1999 and April 1999 show that the veteran has both 
schizoaffective disorder and PTSD.  The examiner indicated 
that the symptoms of each disorder overlap, possibly 
reinforcing each other, which makes a diagnosis somewhat 
difficult.

Analysis

Initial matter - duty to assist

Initially, the Board concludes that VA's statutory duty to 
assist the veteran in the development of his claim has been 
satisfied in this case.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim, including presenting his testimony at a 
videoconference hearing before the undersigned in February 
2000.  

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim and that no reasonable possibility 
exists that any other assistance would aid in substantiating 
the claim.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist.

Discussion

The veteran alleges that he has a current acquired 
psychiatric disorder which is the result of his period of 
active service.  Review of the veteran's service medical 
records shows that during service, he was indeed treated for 
psychiatric symptoms, characterized as paranoid personality, 
manifested by excessive use of projection and denial, strong 
feelings of persecution and poor interpersonal relations.   
An in-service psychiatric evaluation suggested a diagnosis of 
chronic moderate paranoid personality, manifested by 
inability to relate to authority and marked feelings of 
paranoia.  

The Board places great weight of probative value on the 
military examiner's conclusion that if the veteran were not 
separated from service, there was a "distinct possibility" 
that he could decompensate into paranoid schizophrenia.  This 
medical opinion in fact predicted the veteran's subsequent 
course.  Starting the month after he left service and 
continuing to the present, the veteran complained of and has 
been treated for symptoms associated with chronic paranoid 
schizophrenia.  

In April 1999, the veteran was diagnosed with schizophrenia-
affective disorder.  Significantly, the examiner concluded 
that this psychiatric disability was a maturation of the 
diagnosis of paranoid personality disorder that was made 
during service.  In essence, this recent medical opinion is a 
mirror image of the opinion of the military psychiatrist in 
1970.

After having considered all of the evidence of record, the 
Board concludes that the evidence suggests that the veteran's 
psychiatric disorder initially became manifested during his 
period of active service and that the medical evidence, both 
during service and recently, supports the conclusion that his 
currently diagnosed schizophrenia is a maturation of the 
diagnosis of paranoid personality disorder that was made 
during service.  This was in essence the prediction of the 
military psychiatrist in 1970 and was the conclusion of the 
psychiatrist in 1999.  The appears to be no medical opinion 
evidence to the contrary.  On this basis, entitlement to 
service connection for an acquired psychiatric disorder is 
granted.


Additional comments

The Board is impressed with the fact that the veteran 
exhibited symptoms which were arguably associated with his 
psychiatric disability within one year after his separation 
from service (indeed within one month thereafter.  However, 
schizophrenia was no diagnosed within the one year 
presumptive period discussed above.  Were the Board to 
presume such a diagnosis, it would be in violation of   
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [in the 
absence of specific medical evidence, the Board may not rely 
on its own unsubstantiated medical opinion].  The Board 
therefore bases its grant of service connection on the basis 
of 38 C.F.R. § 3.303(d), due to the supporting medical 
evidence, rather than 38 C.F.R. § 3.309(a).  As a practical 
matter this does not affect the veteran at all.  

As to the veteran's assertion that he is entitled to service 
connection for PTSD, the Board finds that even though a VA 
psychologist has suggested in February 1999 and April 1999 
that the veteran has both schizoaffective disorder and PTSD, 
the Board notes that he did not give reasons and bases for 
his opinion and indeed appeared to be somewhat puzzled by the 
disability picture presented by the veteran.  The Board 
refers to his statement that the veteran's symptoms of each 
asserted disorder overlap, possibly reinforcing each other, 
which makes a diagnosis somewhat difficult.  

The Board finds the April 1999 opinion of the VA 
psychiatrist, wherein it was opined that the veteran's 
disability did not include PTSD, to be more probative.  The 
psychiatrist was able to conduct a complete psychiatric 
examination and provided a concise explanation as to why the 
veteran's symptoms constituted a schizophrenia-affective 
disorder and not PTSD. 

In Sachs v. Gober, No. 98-1632, slip op. at 4 (U.S. Vet. 
App., July 27, 2000), the Court held that in an adjudication 
of the merits of a case, the Board may favor one medical 
opinion over another provided that the Board has given an 
adequate statement of reasons and bases for the decision.  
For the reasons discussed above, the Board finds that the 
specific medical opinion by Dr. M. A., a psychiatrist, is 
more probative and has greater evidentiary weight than the 
inconclusive April 1999 opinion of the VA psychologist.  
Moreover, the medical evidence dating back to service 
consistently refers to schizophrenia, not to PTSD.  The VA 
psychiatrist's opinion is therefore congruent with the 
veteran's lengthy history of schizophrenia, while the opinion 
of the psychologist is not.  For these reasons and bases, the 
Board finds that the weight of the evidence is against 
service connection for PTSD.

For the foregoing reasons, the Board finds that entitlement 
to service connection for schizophrenia is granted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.  




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

